By the Court,
Blair, J.:
It appears from the record in the case that the complainant, Annie Jubb, on the fifteenth day of January, A. D. 1875, filed her amended bill of complaint against the defendant in the district court of Uinta county, setting forth substantially the following facts, viz: That the defendant, on or about the second day of May,' 1874, being seised and possessed of two certain houses described in the bill, situate in the town of Evanston, in the county of Uinta, in the territory of Wyoming, applied to complainant for a loan of one thousand seven hundred and thirty-two dollars, the payment of the same to be secured by a mortgage on the property aforesaid.
The complainant charges that she loaned the defendant the sum aforesaid, and to secure the payment of the same took a mortgage on the property aforesaid; that only a part of the sum loaned the defendant had been paid to her, leaving a large balance, with the interest due thereon, still due and unpaid; that by some mistake theré was but one witness to the execution of said mortgage, when there should have been two; that said mortgage provided, amongst other *357things, that in the event the said sum of money was not paid by the defendant when it became due and payable, “the said Annie Jubb shall have the right to take immediate possession of said property, and sell the same at public auction in manner provided by law.” The bill then avers that there is no special manner provided by law to sell said property, in accordance with the terms of said mortgage. The complainant then prays that relief may be granted her in the premises; that the court will decree the property be sold, her debt paid, and for general relief.
The defendant appeared and answered the bill of the complainant, and the plaintiff filed a replication to said answer. The court decreed the property sold, which was accordingly done, and the sale was confirmed. Thereupon the defendant appealed to this court.
The only question presented for the consideration of this court in the argument of counsel, was that of jurisdiction. 'While it may be said to be an almost inflexible rule, that a court of equity will not assume jurisdiction, when the party seeking relief has a full and adequate remedy at law; yet, when this is not the case, it is the special province of a court of equity to assist parties in carrying out their contracts when unstained by fraud: Bouv. Inst. vol. 2, 3910-12-13-15; Evans v. Strode, 11 Ohio, 480. In this case it is apparent that there is no adequate remedy at law, by means of which the clear and evident intention of the parties could be fully carried out. We are, therefore, of opinion that the court below rightfully assumed jurisdiction of the case; that the appeal should be dismissed and the decree and proceedings of the court below affirmed.
Appeal dismissed and decree affirmed.